Citation Nr: 0937929	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-24 892	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in
Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical treatment 
rendered at the Capital Regional Medical Center on 
September 11, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the VAMC 
in Gainesville, Florida. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1944 to May 1944. 

2.	On September 24, 2009, the Board was notified that the 
Veteran died in July 2008. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


